MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-15-00186-CV

In the Interest of W.J.B. & J.B., Appealed from the 311th District Court
Children                          of Harris County. (Tr. Ct. No. 2009-
                                  23300). Opinion delivered by Justice
                                  Donovan. Justices Boyce and McCally
                                  also participating.

TO THE 311TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on July 21, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

       This cause, an appeal from an order signed January 28, 2015, was heard on
the transcript of the record. We have inspected the record and find no error in the
order. The order of the court below is AFFIRMED.

      We further order this decision certified below for observance.

      We further order that mandate be issued immediately.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, July 31,
2015.